Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, an inmate, provided a letter containing statements of a personal nature to a female prison counselor. Petitioner was not part of the counselor’s caseload and he had no prison-related reason to correspond or communicate with her. According to the counselor, the content of the letter and the manner in which petitioner approached her about it made her feel disturbed and threatened. As a result, petitioner was charged in a misbehavior report with harassment of an employee and stalking. Following a tier III disciplinary hearing, petitioner was found guilty of the harassment charge and not guilty of the stalking charge. That determination was administratively affirmed and this CPLR article 78 proceeding ensued.
We confirm. The misbehavior report, along with the hearing testimony from the counselor as well as petitioner’s admission that he wrote the letter, comprise substantial evidence to support the determination of guilt (see Matter of Harvey v Goord, 47 AD3d 1096, 1096 [2008]). Inasmuch as petitioner’s letter clearly communicated “messages of a personal nature to an employee,” we are satisfied that the circumstances presented herein rise to the level of harassment as defined by 7 NYCRR 270.2 (B) (8) (ii).
*1134Cardona, P.J., Peters, Spain, Rose and Malone Jr., JJ, concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.